ACCEPTED
                                                                              04-15-00005-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                        6/25/2015 12:14:57 PM
                                                                               KEITH HOTTLE
                                                                                       CLERK

                        No. 04-15-00005-CV
    __________________________________________________________
                                                           FILED IN
                                                    4th COURT OF APPEALS
    IN THE COURT OF APPEALS FOR THE FOURTH DISTRICT  SAN ANTONIO, TEXAS
                   OF TEXAS AT SAN ANTONIO         06/25/2015 12:14:57 PM
    __________________________________________________________
                                                      KEITH E. HOTTLE
                                                            Clerk

                In re Estate of Jack Hiromi Ikenaga, Sr.
        ______________________________________________________

                 On Appeal from Cause No. 2011-PC-4330
            In the First Probate Court of Bexar County, Texas
        ______________________________________________________

               NOTICE OF APPEARANCE OF COUNSEL
                 FOR ACCC HOLDING CORPORATION
        ______________________________________________________

     Pursuant to TEX. R. APP. P. 6.2, Joseph S. Cohen and Nicholas D.

Stepp   hereby   appear   as   counsel   for   Appellee   ACCC   Holding

Corporation.

                      Joseph S. Cohen
                      State Bar No. 04508370
                      jcohen@bmpllp.com
                      Nicholas D. Stepp
                      State Bar No. 24077701
                      nstepp@bmpllp.com
                      BEIRNE, MAYNARD & PARSONS, L.L.P.
                      1300 Post Oak Boulevard
                      Suite 2500
                      Houston, Texas 77056
                      Telephone: (713) 623-0887
                      Telecopier: (713) 960-1527
     Each undersigned counsel respectfully requests that he be listed

as counsel for ACCC Holding Corporation on the Court’s docket, and

that he receive service of all documents filed in this case.


                             Respectfully submitted,

                             BEIRNE, MAYNARD & PARSONS, L.L.P.

                             /s/ Joseph S. Cohen
                             Joseph S. Cohen
                             State Bar No. 04508370
                             1300 Post Oak Boulevard
                             Suite 2500
                             Houston, Texas 77056
                             Telephone: (713) 623-0887
                             Telecopier: (713) 960-1527
                             jcohen@bmpllp.com


                             /s/ Nicholas D. Stepp
                             Nicholas D. Stepp
                             State Bar No. 24077701
                             1300 Post Oak Boulevard
                             Suite 2500
                             Houston, Texas 77056
                             Telephone: (713) 623-0887
                             Telecopier: (713) 960-1527
                             nstepp@bmpllp.com
                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has

been sent via e-filing or facsimile to the following parties on June 25,

2015:

David L. McLane
The McLane Law Firm
The Colonnade
9901 IH-10 West, Suite 695
San Antonio, Texas 78230
dlmclanelaw@aol.com
Tel: (210) 736-9966
Fax: (210) 547-7932

Philip M. Ross
1006 Holbrook Road
San Antonio, Texas 78218
philipmross@hotmail.com
Attorneys for Appellant Sandra Ikenaga

Mark Stanton Smith
3737 Broadway, Suite 370
San Antonio, Texas 78209
atysmith@heardandsmith.com
Attorney for William D. Bailey, Temporary Administrator

Michael J. Cenatiempo
770 South Post Oak Lane, Suite 500
Houston, Texas 77056
mikecen@cenatiempo.com

William H. Ford
10000 Reunion Place, Suite 640
San Antonio, Texas 78216
Bill.ford@fordmurray.com
Sam Houston
Houston Dunn
4040 Broadway, Suite 440
San Antonio, Texas 78209
Tel: (210) 775-0882
sam@hdappeals.com
Attorneys for Jack Hiromi Ikenaga, Jr.

Kevin M. Young
10101 Reunion Place, Suite 600
San Antonio, Texas 78209
kyoung@phmy.com
Attorney for Nancy Summers, Christine Ikenaga, Patrick
Gasiorowski, and Eric Goodman


                                /s/ Joseph S. Cohen
                                Joseph S. Cohen




2190085v.1